Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 5th, 2020 does not place the application in condition for allowance.
The rejections based over Funakoshi et al. and Bunea et al. are withdrawn due to Applicant’s amendment.
The 112(b) rejections of claims 1, 5 and 7 (regarding the connection part antecedent basis) are withdrawn due to Applicant’s amendment.
The 112(b) rejection of claim 7 is maintained.
The drawing objection is maintained.
New grounds for rejection follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the diode and the connection part are disposed on a plain vertical to the flat plate-like energy harvesting part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Objections
Claims 5 and 12 are objected to under 37 CFR 1.75 as being a substantial duplicates of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “a diode having anode”.  Its unclear if the diode comprises an anode or if the diode is an anode.  Appropriate action is required.

Regarding Claim 2, Applicant recites, “wherein peripheries of the diode are coated with an insulating material”.  Applicant already recites that there is “only one” insulating layer present on the diode.  Is this a new element or the element already recited?  Appropriate action is required.

Regarding Claim 3, Applicant recites, “wherein a conductive member exposed from the flexible wiring substrate in the vicinity of the diode is coated with an insulating material”.  Applicant already recites that there is “only one” insulating layer present in this are as well as only disclosing in the instant specification that there is only one insulating layer, e.g., not multiples (Figure 4, #31). 	Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.

	Regarding Claim 7, Applicant recites, “the connection part is positioned between the diode and the power generation region”.  Applicant disclose a configuration where a portion of the connector part (Figure 11, #40A) is positioned between the diode and the power generation region but not a configuration where the connection part is between the diode and the power generation region.
	Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.

Regarding Claim 12, Applicant recites, “a diode having anode”.  It’s unclear if the diode comprises an anode or if the diode is an anode.  Appropriate action is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al (US 2008/0302409 A1) in view of Yamashita et al. (US 2013/0019923 A1).


In view of Claim 1, Bressler et al. teaches an energy harvester (Figure 13), wherein it comprises:
a flat plate-like energy harvesting part having a power generation region which generates electric power by utilizing an energy in the external environment (Figure 1-4, #42 & Paragraph 0031) and an internal wiring to which the electric power thus generated is supplied (Figure 4 & 13, #40a/b);
a connector part connectable to an external device (Figure 13, #96 & Paragraph 0040);
a diode having anode electrically connected with the internal wiring (Figure 13, #100 & Paragraph 0041);
a flexible wiring substrate on which the diode and a connection part (Figure 13, #96) for electrically connecting a cathode of the diode to the connector part are provided (Figure 13, #92 & Paragraph 0039);
wherein the internal wiring extends from the power generation region to a side edge portion of the energy harvesting part (Figure 3-4, 13, #40a/b extends to the side edge of the energy harvesting part);
at least a portion of the flexible wiring substrate is provided in the side edge portion (Figure 13, #92) so as to overlap a portion of the internal wiring (Figure 13, #40a/b);
the energy harvesting part has an opening portion wherein the internal wiring is exposed and the flexible wiring substrate is provided in the opening portion (See Annotated Bressler et al. Figure 13, below);
Bressler et al. does not disclose only one insulating layer is provided between the power generation region and the diode on a plane vertical to the flat plate-like energy harvesting part, in the side edge portion.
Yamashita et al. discloses only one insulating layer is provided between a power generation region and a diode on a plane vertical to a flat plate-like energy harvesting part in a side edge portion in view of reducing occurrence of mold, rust, or the like due to long-term use of the solar cell module within a housing (Figure 2, #19 & Paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have only one insulating layer provided between the power generation region and the diode on a plane vertical to the flat plate-like energy harvesting part, in the side edge portion as disclosed by Yamashita et al. in Bressler et al. energy harvest for the advantage of reducing the occurrence of mold and rust.
Annotated Bressler et al. Figure 13

    PNG
    media_image1.png
    529
    724
    media_image1.png
    Greyscale

In view of Claim 2, as best understood by the Examiner, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 1.  Yamashita et al. teach peripheries of the diode are coated with an insulating material (Paragraph 0055).

In view of Claim 3, as best understood by the Examiner, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 1. Bressler et al. teaches at least one conductive member exposed from the flexible wiring substrate in the vicinity of the diode (Figure 13, #94 & Paragraph 0039).  Yamashita et al. discloses why its obvious for this area of an energy harvester to be filled with an insulating material (Figure 2, #19 & Paragraph 0055).  Accordingly, it would be obvious to one of ordinary skill in the art at the time the invention was filed to have that conductive member be coated with the insulating material.

In view of Claim 4, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 1.  Bressler et al. teaches a housing for accommodating the diode and the connection part and clamping the side edge portion of the energy harvesting part (Figure 10-11).

In view of Claim 5, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 1.  Bressler et al. teaches the flexible wiring substrate is bent to extend from one surface of the side edge portion to the other surface thereof (Figure 13, #92), the diode is located on the one surface side of the side edge portion (Figure 13, #100) and the connection part is located on the other surface side of the side edge portion (Figure 13, #96 – bends around so its present on the other side).

In view of Claim 6, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 5.  Bressler et al. teaches that the diode (Figure 13, #100) and the connection part (Figure 13, #96) are disposed on a plane vertical to the flat plate-like energy harvesting part.

In view of Claim 7, as best understood by the Examiner, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 1.  Bressler et al. teaches the flexible wiring substrate is disposed on the one surface of the side edge portion (Figure 13, #92) the diode and the connection part are located on the one surface side of the side edge portion (Figure 13, #100 and #96 top portion) and the connection part is position between the diode and the power generation region in a direction in which the connector part is attached to/detached from the exterior device (Figure 13, #96 -bottom portion).

In view of Claim 8, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 7.  Bressler et al. teaches that the diode and the connection part are juxtaposed with each other to be substantially in parallel to a side edge of the energy harvesting part (Figure 13, #100 and #96 top portion).

In view of Claim 10, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 1.  Bressler et al. teaches a projecting portion projecting from the power generation region includes the side edge portion of the energy harvesting part (See Annotated Bressler et al. Figure 13, below).
Annotated Bressler et al. Figure 13

    PNG
    media_image2.png
    529
    724
    media_image2.png
    Greyscale

In view of Claim 11, Bressler et al. and Yamashita et al. are relied upon for the reasons given above in addressing Claim 10.  Bressler et al. teaches that the diode and the connection part are located in the projecting portion (Figure 13, #96 & #100).

In view of Claim 12, Bressler et al. teaches an energy harvester (Figure 13), wherein it comprises:
a flat plate-like energy harvesting part having a power generation region which generates electric power by utilizing an energy in the external environment (Figure 1-4, #42 & Paragraph 0031) and an internal wiring to which the electric power thus generated is supplied (Figure 4 & 13, #40a/b);
a connector part connectable to an external device (Figure 13, #96 & Paragraph 0040);
a diode having anode electrically connected with the internal wiring (Figure 13, #100 & Paragraph 0041);
a flexible wiring substrate on which the diode and a connection part (Figure 13, #96) for electrically connecting a cathode of the diode to the connector part are provided (Figure 13, #92 & Paragraph 0039);
wherein the internal wiring extends from the power generation region to a side edge portion of the energy harvesting part (Figure 3-4, 13, #40a/b extends to the side edge of the energy harvesting part);
at least a portion of the flexible wiring substrate is provided in the side edge portion (Figure 13, #92) so as to overlap a portion of the internal wiring (Figure 13, #40a/b);
the energy harvesting part has an opening portion wherein the internal wiring is exposed and the flexible wiring substrate is provided in the opening portion (See Annotated Bressler et al. Figure 13, below);
the flexible wiring substrate is bent to extend from one surface of the side edge portion to the other surface thereof (Figure 13, #92), the diode is located on the one surface side of the side edge portion (Figure 13, #100) and the connection part is located on the other surface side of the side edge portion (Figure 13, #96 – bends around so its present on the other side).
Bressler et al. does not disclose only one insulating layer is provided between the power generation region and the diode on a plane vertical to the flat plate-like energy harvesting part, in the side edge portion.
Yamashita et al. discloses only one insulating layer is provided between a power generation region and a diode on a plane vertical to a flat plate-like energy harvesting part in a side edge portion in view of reducing occurrence of mold, rust, or the like due to long-term use of the solar cell module within a housing (Figure 2, #19 & Paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have only one insulating layer provided between the power generation region and the diode on a plane vertical to the flat plate-like energy harvesting part, in the side edge portion as disclosed by Yamashita et al. in Bressler et al. energy harvest for the advantage of reducing the occurrence of mold and rust.
Annotated Bressler et al. Figure 13

    PNG
    media_image1.png
    529
    724
    media_image1.png
    Greyscale


Response to Arguments
In regards to the drawing objection, Applicant recites, that “the flexible wiring substrate is bent to extend from one surface of the side edge portion to the other surface thereof, the diode is located on the other surface side of the side edge portion, and the connection part is located on the other surface side of the side edge portion, wherein the diode and the connection are disposed on a plane vertical to the flat plate-like energy harvesting part”.  Applicant discloses in the drawing that the flexible wiring substrate is mapped to element 20a and the connection part is mapped to 24a/24b.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Accordingly, this argument is unpersuasive.

In regards to the drawing objection and 11(b) of claim 7, Application recites, “the connection part is positioned between the diode and the power generation region in a direction in which the connector part is attached to/detached from the exterior device”.  Applicant disclose a configuration where a portion of the connector part (Figure 11, #40A) is positioned between the diode and the power generation region but not a configuration where the connection part is between the diode and the power generation region.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”. Accordingly, this argument is unpersuasive

Applicant’s other arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726